Citation Nr: 1803042	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  14-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2017, the Veteran testified at a video conference hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is of record.

Subsequent to the statement of case, the Veteran submitted additional medical evidence.  Although the Veteran did not specifically waive initial review of this evidence by the Agency of Original Jurisdiction (AOJ), such a waiver is presumed, as the Veteran submitted his substantive appeal after February 2, 2013. 38 U.S.C. § 7105(e)(1) (2012).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There are outstanding VA treatment records.  Specifically, a July 30, 2013 VA treatment record indicates that the Veteran should return for follow up appointments in three months and one year.  To date, the claims file does not contain VA treatment records subsequent to September 17, 2013, aside from an October 2017 VA audiology note submitted by the Veteran.  On remand, updated VA treatment records and the private hearing test results that were scanned into VistA Imaging must be associated with the record. 

The Veteran's last VA audiological examination was in February 2011. An October 24, 2011 audiology note indicates that the Veteran's hearing aid amplification had to be increased from 80 percent to 90 percent. As this evidence indicates that the Veteran's hearing acuity may have worsened another VA audiological examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.)

1.  Obtain all VA treatment records from September 17, 2013 to present and associate them with the claims file.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hearing loss disability.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  The claims file should be reviewed by    the examiner in conjunction with the examination. Any indicated tests or studies should be completed.  


4.  After the above has been completed to the extent possible, readjudicate the claim. If the benefit sought      on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, return the appeal to the Board as warranted

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




